 

Exhibit 10.1

 

AMENDMENT NO. 6 TO LOAN AGREEMENT

 

This Amendment No. 6 to Loan Agreement dated as of January 27, 2003 (this
“Amendment”) is executed with reference to the Loan Agreement dated as of March
3, 1999 (as amended, modified or supplemented prior to the date hereof, the
“Loan Agreement”), among The Mohegan Tribe of Indians of Connecticut, a
federally recognized Indian Tribe and Native American sovereign nation (the
“Tribe”), The Mohegan Tribal Gaming Authority, a governmental instrumentality of
the Tribe (the “Borrower”), the Lenders referred to therein, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not defined
herein are used with the meanings set forth for those terms in the Loan
Agreement. The parties hereby agree as follows:

 

1.    Section 1.1—Definitions. The following new definitions are hereby added to
Section 1.1 of the Loan Agreement.

 

“WNBA Agreements” means, collectively, the WNBA Membership Agreement between
WNBA, LLC, a Delaware limited liability company and the WNBA Subsidiary, and
each of the material instruments, documents and agreements entered into in
connection therewith by the Tribe, the Borrower, the WNBA Subsidiary and their
Affiliates, the WNBA Note and the related guaranty executed by the Borrower in
favor of WNBA, LLC, in each case as in effect on January 28, 2003, and with any
amendments thereto which do not materially increase the financial obligations of
the Tribe or the Borrower in respect of the WNBA Subsidiary or to WNBA, LLC, the
National Basketball Association or their respective Affiliates or member teams.

 

“WNBA Note” means a promissory note in the principal amount of $8,000,000 made
by the WNBA Subsidiary in favor of WNBA, LLC as a portion of the consideration
payable by the WNBA Subsidiary for its acquisition of a WNBA franchise.

 

“WNBA Subsidiary” means Mohegan Basketball Club, LLC, a limited liability
company formed under the Laws of the Tribe and a wholly-owned Subsidiary of the
Borrower, to be formed by the Borrower for the purpose of acquiring and
operating a WNBA franchise to be known as the Connecticut Sun.

 

2.    Section 5.4—The Nature of Borrower. Section 5.4 of the Loan Agreement is
hereby amended to read in full as follows (with the changed text shown in bold
for the convenience of the reader):

 

5.4    The Nature of Borrower.    The Tribe has no Subsidiaries and no
Affiliates, other than the WNBA Subsidiary, which are included in or controlled
by or through Borrower. All activities of the Tribe constituting or relating to
the ownership and operation of gaming facilities (including all Class II and
Class III gaming activities within the meaning of IGRA) and all



--------------------------------------------------------------------------------

 

activities of the Tribe constituting or relating to the ownership of hotel,
restaurant, entertainment and resort facilities are conducted on behalf of the
Tribe by Borrower pursuant to the authority granted to Borrower in the Gaming
Authority Ordinance (or to the extent contemplated herein, by the WNBA
Subsidiary).

 

3.    Section 7.3—Investments and Acquisitions. Section 7.3 of the Loan
Agreement is hereby amended to add a new clause (h):

 

(h) The Acquisition by Borrower of the WNBA Subsidiary and related Investments
by Borrower in the WNBA Subsidiary in an aggregate amount not to exceed
$25,000,000 in the aggregate at any time, initially consisting of (i) a cash
investment of $2,000,000, which Investment shall be used to finance the cash
portion of the purchase price for a WNBA franchise, and (ii) Contingent
Obligations consisting of a guaranty by the Borrower of the obligations of the
WNBA Subsidiary under the WNBA Agreements.

 

4.    Section 7.5—Distributions by WNBA Subsidiary. Section 7.5 of the Loan
Agreement is hereby amended to add the following clause (g):

 

“(g)    Distributions by the WNBA Subsidiary to Borrower.”

 

5.    Section 7.8—Negative Pledge. Section 7.8 of the Loan Agreement is hereby
amended to add a new clause (f):

 

“(f) Rights of Others granted pursuant to the WNBA Agreements consisting of the
right to use the Mohegan Sun Arena for scheduled home games of the Connecticut
Sun and related basketball activities, and Liens and Negative Pledges in respect
of assets of the WNBA Subsidiary, other than accounts and the proceeds thereof
(and in any event excluding the membership interests in the WNBA Subsidiary
owned by the Borrower) in favor of WNBA, LLC or its designees to secure
obligations of the WNBA Subsidiary under the WNBA Agreements.”

 

6.    Section 7.9—Indebtedness and Contingent Obligations. Section 7.9 of the
Loan Agreement is hereby amended to add a new clause (j):

 

“(j) Indebtedness of the WNBA Subsidiary in an aggregate principal amount not to
exceed $8,000,000 under the WNBA Note and Contingent Obligations of Borrower
consisting of a guaranty of the obligation of the WNBA Subsidiary under the WNBA
Agreements.”

 

7.    Consent Under Section 7.11.    The Lenders hereby consent to the
expenditures contemplated by this Amendment, notwithstanding Section 7.11 of the
Loan Agreement.

 

8.    Section 7.17—WNBA Subsidiary Indebtedness. The Loan Agreement is hereby
amended to add the following new section:

 

7.17    WNBA Subsidiary Operations and Indebtedness.    Borrower will not permit
the WNBA Subsidiary to enter into any substantial operations other



--------------------------------------------------------------------------------

 

than the operation of a WNBA franchise, nor permit the WNBA Subsidiary to own
any substantial assets other than the WNBA franchise. The Borrower will not,
either directly or indirectly, be liable for any obligations of the WNBA
Subsidiary, or have any continuing obligations to the National Basketball
Association or its Affiliates, other than pursuant to the WBNA Agreements.

 

9.    Applicability of Certain Covenants to the WNBA Subsidiary.    It is
expressly agreed that the results of operation of the WNBA Subsidiary will be
consolidated with those of the Borrower for purposes of determining compliance
with the covenants set forth in Sections 7.12, 7.13 and 7.14 of the Loan
Agreement. It is expressly agreed that each of the covenants set forth in
Articles 6, 7 and 8 the Loan Agreement to which the Borrower is subject,
otherthan Sections 6.11, 7.7 and 7.16 shall be deemed applicable to the WNBA
Subsidiary, mutatis mutandis it being understood that the transactions
contemplated by this Amendment or by the WNBA Agreements shall not be deemed to
violate Section 7.10 of the Loan Agreement.

 

10.    Representations.    Borrower represents and warrants to the Lenders that
no Default or Event of Default has occurred and remains continuing

 

11.    Other Documents.    Borrower covenants that the following agreements will
be entered into in a form acceptable to the Administrative Agent concurrently
with the consummation of the proposed WNBA franchise acquisition:

 

(a)    a duly executed guaranty signed by the WNBA Subsidiary guarantying the
Obligations in favor of the Administrative Agent for the benefit of the Lenders;
and

 

(b)    a duly executed security agreement signed by the WNBA Subsidiary in
respect of its accounts receivable and the proceeds thereof securing its
obligations under the Guaranty in favor of the Administrative Agent for the
benefit of the Lenders.

 

12.    Conditions Precedent.    As conditions precedent to the effectiveness
hereof, the Administrative Agent shall have received:

 

(a)    Counterparts of this Amendment executed by the Tribe and Borrower;

 

(b)    Written consents hereto executed by each of the Requisite Lenders; and

 

(c)    A certificate of the Borrower attaching a copy of the WNBA Agreements.

 

13.    Confirmation.    In all other respects, the Loan Agreement and the other
Loan Documents are hereby confirmed.

 

[Remainder of this page intentionally left blank—signature pages follow]



--------------------------------------------------------------------------------

 

14.    Counterparts.    This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.

 

 

THE MOHEGAN TRIBAL GAMING AUTHORITY

By:

 

/s/    MARK F. BROWN        

--------------------------------------------------------------------------------

   

Title: Chairman, Management Board

 

 

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT

By:

 

/s/    MARK F. BROWN        

--------------------------------------------------------------------------------

   

Tribal Council Chairman

 

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/    JANICE HAMMOND        

--------------------------------------------------------------------------------

   

Janice Hammond, Vice President